Title: To James Madison from Louis-Marie Turreau de Garambouville, 19 March 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 19 Mars 1807

J’ai l’honneur de vous addresser ci:joint la commission accordée par M. Le Consul Général de France à M. de Verronnet pour remplir provisoirement les fonctions de Consul aux Natchez et Remplacement de M. Martel Démissionaire.
Je vous prie en conséquence, Monsieur, de vouloir bien solliciter de S. E. Monsieur le Président un exequatur en faveur de M. Verronnet & de joindre à Son renvoi celui de la commission.  Agréez, Monsieur une nouvelle assurance de ma haute Considération.

Turreau

